Citation Nr: 1035746	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-15 681	)	DATE
	)
	)


THE ISSUE

Whether an April 26, 2005, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to an evaluation in 
excess of 30 percent for post-traumatic stress disorder (PTSD) 
for the period February 25, 1982 to August 23, 1998, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Polly Murphy, Attorney


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 
1969 to October 1970.

2.  The moving party's motion for revision of the April 26, 2005, 
Board decision does not set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail to 
comply with the requirements set forth in this paragraph shall 
be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2009).

The moving party essentially argues that the April 2005 Board 
decision included a Finding of Fact that the Veteran was 
"usually fully employed between 1982 and 1988 and that such a 
finding did not address the issue.  In a letter dated in June 
2010, the Veteran's attorney noted that BVA decision 2005 
contended primarily that reason for only a 30 percent rating was 
that the Veteran generally "was fully employed."  The moving 
party argues that this statement is misleading as the context of 
his employment since Vietnam was accommodation, troubled, with no 
work since 1998.  In addition, the moving party argues that there 
was error in failing to appreciate and rate all possible 
conditions which relate to PTSD and in failing to rate conditions 
secondary to PTSD.  

Unfortunately, such motion does not set forth clearly and 
specifically the alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2009), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2009) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2009).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.





